MEMORANDUM**
Ramin Sariaslan, a California state prisoner, appeals pro se the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the *683district court’s denial of a petition for habeas corpus, Alvarado v. Hill, 252 F.3d 1066, 1068 (9th Cir.2001), and affirm.
Sariaslan contends that the Board of Prison Terms’ (“BPT”) decision to deny him parole was unsupported by evidence. This contention lacks merit because the state’s denial of parole was supported by some evidence. See Superintendent v. Hill, 472 U.S. 445, 455-456, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985); Biggs v. Terhune, 334 F.3d 910, 914-15 (9th Cir.2003) (stating that due process is satisfied in the parole context if “some evidence” supports the decision). The BPT denied parole based on several grounds, which included the gravity of Sariaslan’s offense, his two prior convictions, his failure to seek therapy in prison, and a prison disciplinary action against him.
Sariaslan also contends that the factors for suitability for parole support the granting parole in his case. This contention fails. The BPT’s application of Sariaslan’s facts to the suitability and unsuitability factors for parole is supported by some evidence. See Biggs, 334 F.3d at 914-15.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.